              Case 5:20-cv-00484-LKC Document 20 Filed 10/27/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LUZ GONZALEZ FELIX,                                     :      CIVIL ACTION
Plaintiff,                                              :
                                                        :
     v.                                                 :
                                                        :
ANDREW SAUL, et al.,                                    :
Defendant.                                              :      No. 20-484

                                    MEMORANDUM OPINION

TIMOTHY R. RICE                                                                  October 27, 2020
U.S. MAGISTRATE JUDGE

          Plaintiff Luz Gonzalez Felix alleges the Administrative Law Judge (“ALJ”) erred in

denying her applications for Supplemental Security Income Benefits (“SSI”) and Disability

Insurance Benefits (“DIB”) by finding her residual functional capacity (“RFC”) allowed frequent

use of her hands and failing to make a distinction between her pre- and post-surgery limitations.

Pl. Br. at 8, 10-11. As explained below, I deny Gonzalez Felix’s claims.

          Although Gonzalez Felix had multiple severe impairments, including carpal tunnel

syndrome, the ALJ found Gonzalez Felix had the RFC to perform light work with no involved

instructions and frequent but not continuous use of her hands. R. at 18.

I.         RFC

          Gonzalez Felix argues the ALJ failed to adequately consider her subjective complaints

concerning her bilateral upper extremity limitations due to pain. Pl. Br. at 6, 10. The record

does not support Gonzalez Felix’s assertion.

      An ALJ must evaluate all relevant evidence and provide a “clear and satisfactory explication

of the basis on which [her RFC determination] rests.” Fargnoli v. Massanari, 247 F.3d 34, 41



                                                   1
          Case 5:20-cv-00484-LKC Document 20 Filed 10/27/20 Page 2 of 4




(3d Cir. 2001). She “must include a narrative discussion describing how the evidence supports

each conclusion,” and “explain how any material inconsistencies or ambiguities in the record

were considered and resolved.” SSR 96-8p, 1996 WL 374184, at *7.

     The ALJ supported the RFC by discussing the objective medical evidence, medical

opinion, and Gonzalez Felix’s allegations, R. at 15, 18-19, including: left carpal tunnel release

surgery prior to her alleged onset date, id. at 15; left elbow surgery in February, 2016; id. at

366; injections to her right thumb, followed by right carpal tunnel surgery, id. at 356, more

extensive surgery on her left elbow as well as surgery on her long and ring fingers in October,

2017, id. at 15, 1427, and right thumb surgery in October, 2018, id. at 15, 2581.

     Gonzalez Felix testified that she is unable to open a jar and needs assistance to put on

shirts, pants, bath, and brush her hair. Id. at 38-40. She testified that she often drops things and

at times is unable to finish writing her name. Id. She also testified that she is unable to lift

anything heavy. Id. at 40. The ALJ found that plaintiff’s testimony was not entirely consistent

with the medical evidence. Id. at 19. The ALJ acknowledged that, although Gonzalez Felix has

had multiple surgical procedures on her upper extremities, there is no evidence that she ever

lacked grip strength or the ability to lift and carry objects. Id. at 19. Substantial evidence

supports this finding. There is no evidence of any limitations in grip strength or mobility;

instead, there are multiple notations that Gonzalez Felix’s wrist range of motion was normal. Id.

at 363, 355, 1416.

     Gonzalez Felix argues that the ALJ “makes scant mention of plaintiff’s testimony...that she

‘has problems using her hands and often drops items.’” Pl. Br. at 9, citing R. at 19; see also id. at

38-40 (testimony). The ALJ considered those exact complaints. Id. at 19. Once an ALJ

“articulates at some minimum level her analysis of a particular line of evidence,” she is not




                                                  2
           Case 5:20-cv-00484-LKC Document 20 Filed 10/27/20 Page 3 of 4




required to provide “[a] written evaluation of every piece of evidence.” Phillips v. Barnhart, 91

F. App’x 775, 780 n.7 (3d Cir. 2004).

      The ALJ noted that no treating physician stated that Gonzalez Felix was disabled, or

imposed any functional limitations that would prevent her from working. R. at 19. The ALJ also

gave “great weight” to the opinion of the state agency reviewing physician, who found that

Gonzalez Felix could perform light work without no manipulative limitations. Id. By limiting

her to frequent but not continuous use of her hands, the ALJ provided a more limited RFC than

the state agency physician recommended. Id. Gonzalez Felix has cited no evidence that the ALJ

overlooked that would support further limitations.

      The ALJ reasonably accommodated the medically documented upper extremity limitations

and the VE testimony constituted substantial evidence that Gonzalez Felix could find jobs

available in the economy despite her impairments. Plummer v. Apfel, 186 F.3d 422, 432 (3d Cir.

1999);    See Sanchez v. Comm’r of Soc. Sec., 705 F. App’x 95, 98 (3d Cir. 2017) (upholding

ALJ determination when there was “adequate evidence in the record to support the ALJ’s

conclusion” despite “some evidence to the contrary”).

II.      Relevant Period

      Gonzalez Felix also claims the ALJ failed to distinguish between her RFC before and after

her surgeries. Pl. Br. 11-12. Gonzalez Felix notes that she has had nine surgeries since

December 2012 and that the ALJ “did not explain why his determination is equally valid both

before and after [her] surgeries.” Id.

         As explained by the ALJ, Gonzalez Felix filed a previous application for disability

benefits that was denied on September 6, 2015. R. 12. Once that decision became final, her

prior claims for disability were barred by res judicata. See Tobak v. Apfel, 195 F.3d 183, 185




                                                 3
          Case 5:20-cv-00484-LKC Document 20 Filed 10/27/20 Page 4 of 4




(3d Cir. 1999). Thus, the relevant time period in this matter starts on September 7, 2015 and

runs through the date of the ALJ’s decision, January 2, 2019. R. at 22. As explained supra, the

ALJ provided substantial evidence to limit her to frequent use of her hands during the relevant

time period, despite the repeated upper extremity surgeries. Gonzalez Felix fails to explain how

her limitations differed prior to and after her surgeries and has identified no evidence the ALJ

overlooked. See Pl. Br. at 11-12. Further, the ALJ provided a more limited RFC than was

recommended by the reviewing physician. See R. at 19, 112.

     An appropriate order accompanies this opinion.




                                                 4
